DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1 and 6 were amended.  Claim 8 is new.  Claims 1-8 are now pending before the Office.

Response to Arguments
Applicant's arguments filed 1/2/2021 have been fully considered but they are not persuasive. Applicant argues:
“In the Office Action, Juergen is cited to overcome the deficiencies in Wang. Juergen, however, front end 7 of sample needle 1 and tip 13 of cannula 11 are oriented in the same direction. The front wall 3 located at an opposite side of tip 13 is flat. Juergen does not teach or suggest at least the combination of features of “a first protruding portion”, “a second protruding portion... in a direction opposite to the first protruding portion”, and “wherein the first protruding portion and the second protruding portion come to a point at a longitudinal axis running along a center of the first member”, in combination with the other features of the claim.”

Fig. 10 is reproduced below.  The Office understood the first protruding portion as 27 and the second protruding portion as 38 where 27 is located on the outer first member and the 38 is located on the second member that is inserted inside of the first member.  
[AltContent: ][AltContent: connector]
    PNG
    media_image1.png
    448
    660
    media_image1.png
    Greyscale

Wang, the base or primary reference, teaches the following structure previously cited in Fig. 21 below.  208 is first member and 204 is second member that is inserted in 208.  Both 204 and 208 include side holes 182 and 210 for capturing tissue samples.  Each side hole has protruding members A and B as indicated in the figure below. 
[AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    266
    476
    media_image2.png
    Greyscale

 
Claim 1 now recites that the first and second protruding portions come to a point at a longitudinal axis running along a center of the first member.  The limitation “come to a point” can be interpreted as (i) both tips of 38 and 27 literally meeting at a point in space during operation (e.g. sliding 
[AltContent: oval][AltContent: oval][AltContent: arrow]
    PNG
    media_image3.png
    325
    696
    media_image3.png
    Greyscale

In the picture above, both 38 and 27 come to a point along axis X1 when viewed from above.  It is clear that axis X1 is centrally located within the first member though from Fig. 2 reproduced below:

    PNG
    media_image4.png
    545
    458
    media_image4.png
    Greyscale

Therefore, when viewed from above, the points of each terminate along the longitudinal axis X1, but when viewed from the side, this is not the case as both points are clearly above this axis.  Therefore, it is with this understanding that the rejection below is made of claims 1 and 6. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having the first and second protruding portions coming to a point at a longitudinal axis along a center of the first member when viewed from a particular direction (above), does not reasonably provide enablement for simply coming to a point at a longitudinal axis running along a center of the first member (i.e. when viewed from any angle).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Please see the discussion above in the arguments section for a more detailed analysis.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 18 and 19 both recite “a longitudinal axis.”  It is unclear if applicants are actually referring to the same axis or different ones.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 5320110, cited in the IDS) in view of Juergen (EP0019104A2).
Regarding claim 1, Wang discloses a tissue collecting instrument which cuts and collects tissue (abstract – “for facilitating the cutting of sample tissues of the parietal pleura”), comprising:
a first member formed in a tubular shape (Fig. 21-23, #208) and including an internal space (208 is hollow to accommodate 204) and a side hole communicating with the internal space (notch 210 in 208);
a second member inserted into the internal space (Fig. 21-23, #204) and configured to be movable relative to the first member (Fig. 21-23 shows 204 slidable within 208), the second member having an accommodating portion for accommodating tissue (notch 182);
a first protruding portion (see Fig. 21 reproduced below, either of the edges by the A arrows); and
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image5.png
    273
    472
    media_image5.png
    Greyscale


				      B					A

a second protruding portion provided on the second member and configured to protrude in a direction opposite to the first protruding portion (see B arrows, the selection of a particular A edge will require the selection of a B edge that is opposite the selected A edge);
wherein the tissue is able to enter the accommodating portion through the side hole when the first member and the second member are in a positional relationship in which the first protruding portion and the second protruding portion are spaced apart and facing each other, and the accommodating portion is located between the first protruding portion and the second protruding portion (see col. 9, lines 30-67 which describes tissue sampling generally which includes an optional for acquiring tissue through the side hole).
Wang does not disclose in the embodiment above wherein the first protruding portion and the second protruding portion comes to a point at a longitudinal axis running along a center of the first member (this limitation was interpreted in view of at least Fig. 3, #27a) and configured to protrude toward the inside of the side hole.  However, Wang does teach the use of hook shaped point at Figures 7-9 and 11 (see 112).  Although the patent states hook shaped, no view is provided from above that 
[AltContent: connector][AltContent: connector]
    PNG
    media_image6.png
    371
    750
    media_image6.png
    Greyscale

  In this case, the cutting edge protrudes to a point along a longitudinal axis running along the member.  The point also protrudes toward the inside of the hole as indicated in Fig. 4.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Wang’s cutting edges (A/B indicated above) to use a pointed protrusion as claimed and taught by Juergen for cutting tissue samples because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Regarding claim 2
Regarding claim 3, Wang discloses the tissue collecting instrument further comprising: a piercing portion provided at a distal portion of the first member or the second member with which the tissue is pierced (tip 184 on 208 and col. 9, lines 19-20 or tip 206 on 204 shown in Figs. 21-23).
Regarding claim 8, Wang does not disclose wherein: the first member has a groove and the second member has a protrusion; and the protrusion is engaged with the groove and is configured to be movable relative to the first member without rotating around the longitudinal axis.  However, Wang does teach that plunger 191 shown in Fig. 24 is connected to 192 (Fig. 25) which is the equivalent of the inner second member.  In order to prevent 192 from rotating with 194 (Fig. 26) which is the equivalent of the first member, a groove (300 shown in Fig. 27) is created in 198 which is attached to the equivalent first member structure.  Protrusions 128 on the plunger slide through these grooves which prevent rotation (See col. 10, 5th paragraph).  While the structures are not directly located on the first and second members, it would have been obvious to try from a finite number of predictable solutions regarding placement of the grooves and protrusions (indirect locations such as taught by Wang and direct locations on the first and second members). The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Juergen as applied to claim 3 and further in view of Mark et al. (US 2007/0106176).  Wang do not teach a piercing portion with claimed structural limitations.  The Application shows a piercing portion that appears as follows:

    PNG
    media_image7.png
    339
    678
    media_image7.png
    Greyscale

Mark et al. teach a piercing embodiment wherein the piercing portion comprises: 
a plurality of inclined surfaces (A) inclined with respect to an axis (the central axis of the bore shown below) of the first member (fig. 23G reproduced below); and 
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    180
    221
    media_image8.png
    Greyscale

a ridgeline (B) positioned at an angle with respect to the longitudinal axis along which the first protruding portion is positioned (the Office believes B, when integrated into Wang, would form an acute angle to the longitudinal axis on which the protruding portion lies as claimed; Fig. 8 from Applicants drawings is reproduced below with lines added that emphasize this relationship as the Office believes is claimed).
[AltContent: connector][AltContent: connector]
    PNG
    media_image9.png
    406
    635
    media_image9.png
    Greyscale

The addition of Mark et al.’s piercing portion to Wang would also yield the same relationship shown above. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Wang to include the piercing portion of Mark et al. as claimed for piercing through tissue because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 5320110, cited in the IDS) in view of Juergen (EP0019104A2) and as applied to claim 1 above, and further in view of McWeeney et al. (US 9844362).
Regarding claim 5, Juergen’s cutting edges (12 and 13) does not anticipate or suggest wherein a cutaway surface of the first member forming a peripheral edge of the side hole includes a first blade surface and a second blade surface adjacent to the first blade surface with the first protruding portion interposed therebetween and an edge of the first blade surface and the second blade surface is formed .

Allowable Subject Matter
Claims 6 and 7 are allowed if the 35 USC 112 rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art of record teaches or fairly suggests, in combination with all other limitations, a tissue collecting instrument with the structures of the claimed first and second protruding portions where the first blade surface, the first edge surface, and the first end surface are formed to have a common parallel axis.  The modification with McWeeney et al., while satisfactory to reject claim 1, teaches away from this feature.  The Office, based on further review of the specification, understood the claimed feature as follows:

    PNG
    media_image10.png
    739
    954
    media_image10.png
    Greyscale

In the In Fig. 4 above, there are three edges 24a, 26a, and 25a that form cutting edges to slice into tissue (they are also visible in the bottom left figure).  There are similar edges on the “otherside” as well 24b, 26b, and 25b (bottom left figure).  The edges are formed by cutting into a cylinder along the dashed lines shown in the top right figure.  If the cylinder is viewed from the point of view shown in the first picture, a person would see the edges as Fig. 4 where all three edges look “flat”.  If the cylinder is viewed from the angle shown in the middle right figure on the right, the edges would appear as shown in the middle left figure.  If the cylinder is viewed from the top or basically the point of view shown in the bottom right figure, then the edges will appear as shown in the bottom left figure.  The last limitation in claim 6 states that all three edges on one side have a common parallel axis in that last limitation.  Fig. 4 shows axis X2 drawn perpendicular to image (going into/out of the picture).  All three edges can be said to be parallel to this axis in Figure 4.  A review of the prior art did not yield this feature.  Some of the closest .  

Conclusion
Claims 1-8 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/               Examiner, Art Unit 3791               

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791